Filed 3/30/16 P. v. Russell CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B265043
                                                                          (Super. Ct. No. 2010009736)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

CHRISTOPHER RUSSELL,

     Defendant and Appellant.



                   Christopher Russell, appeals an order revoking his Post Release
                                                                                  1
Community Supervision (PRCS; Pen. Code, § 3450 et seq). Appellant contends that his
due process rights were violated because he was not arraigned within 10 days of his arrest
or provided a Morrissey-compliant probable cause hearing (Morrissey v. Brewer (1972)
408 U.S. 471 [33 L. Ed. 2d 484] (Morrissey) before PRCS was revoked. We affirm.
                                         Facts and Procedural History
                   In 2010, appellant was sentenced as a two strikes offender to four years
state prison for unlawful possession of a firearm by a felon. (§§ 12021, subd. (a)(1); 667,
subds. (b)-(i)/1170.12.) Appellant was released in 2014 and placed on PRCS supervision
with drug and non-gang affiliation terms. On April 8, 2015, appellant was arrested after
he failed to report for scheduled meetings, tested positive for methamphetamine, failed to

1
    All statutory references are to the Penal Code unless otherwise stated.
attend substance abuse treatment, and associated with a gang member. It was the sixth
time appellant had been returned to custody for not complying with PRCS supervision
terms.
              At the April 10, 2015 probable cause hearing, the supervising PRCS officer
recommended 90 days jail with 30 days time served. Appellant rejected the
recommendation, denied violating PRCS, and requested appointment of counsel.
              On April 17, 2015, the Ventura County Probation Agency filed a petition to
revoke PRCS. (§ 3455.) Appellant moved to dismiss the petition on the ground that he
had not been arraigned or provided a Morrissey-compliant probable cause hearing. The
trial court denied the motion, found that appellant violated PRCS, and ordered 90 days
county jail with 60 days credit.

                                        Discussion
              Appellant argues that his procedural due process rights were violated
because he was not arraigned within 10 days of his arrest and did not receive a
Morrissey-compliant probable cause hearing. The PRCS revocation procedures here
utilized are consistent with constitutional, statutory, and decisional law. These
procedures do not violate concepts of equal protection or due process of law. We so held
in People v. Gutierrez (Mar. 2, 2016, B264167) __ Cal.App.4th __ [2016 Cal.App. Lexis
167]. We follow our own precedent. Appellant's contentions are without merit.
                                        Disposition
              The judgment (order revoking PRCS) is affirmed.

              NOT TO BE PUBLISHED.

                                                        YEGAN, J.
We concur:

              GILBERT, P. J.


              PERREN, J.



                                             2
                                Matthew Guasco, Judge

                           Superior Court County of Ventura

                          ______________________________


             Stephen P. Lipson, Public Defender County of Ventura, Michael C.
McMahon, Chief Deputy, William Quest, Senior Deputy, for Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Victoria B.
Wilson, Supervising Deputy Attorney General, Chung L. Mar, Deputy Attorney General,
for Plaintiff and Respondent.